Citation Nr: 0909840	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptation housing grant.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to 
November 2000 and from May 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to specially adapted 
housing or a special home adaptation grant.  Specifically, he 
contends that his service-connected disabilities are 
sufficiently severe to meet the criteria for the benefits 
sought on appeal.  In this regard, he states that he requires 
at least a cane to ambulate, has purchased a wheelchair, and 
had to purchase and modify a new home to accommodate the 
wheelchair.

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to: 
        (1) the loss or loss of use of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 
        (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or 
        (3) the loss or loss of use of one lower extremity, 
together with residuals of organic disease or injury or with 
loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair. 

38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2008).  

It is apparent from the record that the Veteran has great 
difficulty with ambulation.  However, what is unclear is 
whether the Veteran has lost the use of his lower 
extremities.  The Veteran suffered a closed head injury in 
service, and service connection is in effect for a number of 
related disabilities, to include parasthesias of both legs, 
secondary to his head trauma.  However, nerve conduction 
studies of the legs have been normal; therefore, it is not 
apparent that the Veteran has an organic disability of his 
lower extremities.  Nevertheless, the medical evidence 
suggests that the Veteran has lost function of his legs due, 
at least in part, to his impaired brain function.  VA's 
General Counsel has found that functional loss of use, as 
distinguished from loss of use due to organic conditions, if 
permanent, would meet the requirements for the entitlement to 
specially adapted housing benefits.  VAOGCPREC 60-90.  Thus, 
the Board determines that a VA examination and opinion is 
necessary as to whether the Veteran has lost functional use 
of his legs, either due to a physical disorder of his legs or 
to a neurological disorder of his brain. 

Additionally, the Board notes that the record suggests that 
the Veteran seeks treatment regularly from the Columbia, 
Missouri VA Medical Center (VAMC).  However, the most recent 
VA treatment record is dated in July 2007, and the Board 
presumes that treatment subsequent to that date was relevant 
to the claim.  Thus, prior to the VA examination, all 
additional relevant treatment records from the Columbia VAMC 
dated from July 2007 onward should be obtained.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant treatment records 
from the Columbia VAMC dated from 
July 2007 onward.  All requests and 
responses for the records, positive 
and negative, should be associated 
with the claims file. 

2.	Schedule the Veteran for a VA 
examination to ascertain whether the 
Veteran has lost use of his lower 
extremities.  The claims file should 
be made available for review, and the 
examination report should reflect 
that such review occurred.  Upon an 
examination of the Veteran, the 
examiner is requested to answer the 
following questions:

a.	Does the Veteran suffer from an 
organic disability of his legs 
that has resulted in the loss of 
use of his lower extremities?

b.	If not, does the Veteran 
experience a loss of function of 
his lower extremities at a level 
equivalent to a lack of natural 
knee action with prostheses in 
place, extremely unfavorable 
ankylosis of the knee, complete 
ankylosis of two major joints of 
an extremity, or shortening of 
the lower extremity of 3 1/2 
inches or more?

c.	If the answer to (b) is 
positive, is the loss of 
function at least as likely as 
not (50 percent probability or 
greater) a manifestation of his 
in-service head injury or 
secondary to a service-connected 
disability? 

d.	Is the Veteran precluded from 
locomotion due to organic brain 
disease that affects the 
functions of balance or 
propulsion as to preclude 
locomotion without the aid of 
braces, crutches, canes or a 
wheelchair?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above action and 
any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the 
Veteran's claim should be 
readjudicated, to include all 
evidence received since the August 
2007 supplemental statement of the 
case.  The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




